DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 25, and 26 recite the limitation "the second temperature".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining, the second temperature is understood to be a temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10-13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf et al. [US 2016/0026093] in view of Laufer et al. [DE 10 2015 224 281].
For claims 1, 2, 4, 11-13, and 21 Hauf teaches a method of estimating a temperature of an incidence surface of an optical element in a microlithographic projection exposure apparatus (see Figs. 1-3), the method comprising: 
a) using a temperature sensor to measure values of a temperature of the mirror (devices 110.6, see Fig. 1 and [0052]); and 
b) based on the values measured in a) and taking into account a temporal change in the values measured in a), estimating the temperature of the incidence surface (a computational estimation TRE of the temperature at the first locations on the optical surface of the optical element 106.6, see [0055]-0056] and Fig. 3), 
wherein during use of the optical element, electromagnetic radiation impinges on the incidence surface (optical surface of 106.1-106.6, see Fig. 1), 

wherein, during use of the mirror of the microlithographic projection exposure apparatus, electro-magnetic radiation having an operating wavelength of less than 30 nm impinges on the incidence surface of the mirror (EUV range, see [0037]).
Hauf fails to teach the optical element comprising a substrate supporting the incidence surface, the optical element having a channel extending into the substrate from a side of the optical element facing away from the incidence surface, the channel having a channel surface located a distance from the incidence surface, a temperature sensor to measure values of a temperature of the channel surface, the temperature sensor being in direct contact with the channel surface, wherein the channel surface faces away from the incidence surface.
Laufer teaches the optical element comprising a substrate (500, see Fig. 7) supporting the incidence surface (optical surface, see Figs. 1 and 7), the optical element having a channel (hole 508) extending into the substrate from a side of the optical element facing away from the incidence surface, the channel having a channel surface located a distance from the incidence surface (see Fig. 7), a temperature sensor (temperature sensors 702) to measure values of a temperature of the channel surface, the temperature sensor being in direct contact with the channel surface (adhered to the location 702, see Fig. 7 and translation page 8 lines 1-5 and page 9 lines 28-34), wherein the channel surface faces away from the incidence surface (see Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature measurement position and mirror channel as taught by Laufer in the arrangement of the temperature detection devices as taught by 
For claim 7, Hauf teaches estimating the second temperature during b) comprises taking into account previously ascertained temporal changes in the values measured in a) (use historical or temporal assessment criteria which take into account the temporal development of at least one of the influencing variables which find their entry into the model M, see [0080]).
For claim 8, Hauf teaches comprising using the temperature estimated in b) as an input signal to regulate a parameter that characterizes the mirror (control module 108.1 then drives the temperature adjustment device 107.7, see [0055]).
For claim 10, Hauf teaches using the temperature estimated in b) to control pre-heating of the mirror to at least partially compensate temporal changes in the heating state of the mirror occurring during use of the mirror (control module 108.1 then drives the temperature adjustment device 107.7, see [0055], actively heating and/or cooling the optical element at least one location, see [0042]).
For claim 22, Hauf teaches estimating the second temperature during b) comprises taking into account previously ascertained temporal changes in the values measured in a) (temperature change measured over time with time interval model checks, see [0069]).
For claim 23, Hauf teaches using the temperature estimated in b) as an input signal to regulate a parameter that characterizes the optical element (thermal model includes model of optical element 111.3, see Fig, 3 and [0042]).
For claim 24, Hauf teaches using the temperature estimated in b) to control pre-heating of the optical element to at least partially compensate temporal changes in the heating state of the 
For claims 25 and 26, in the combination of Hauf and Laufer, Laufer teaches the channel surface faces away from the incidence surface (see Fig. 7); and Hauf teaches estimating the second temperature during b) comprises taking into account previously ascertained temporal changes in the values measured in a) (temperature change measured over time with time interval model checks, see [0069]).
For claim 27, in the combination of Hauf and Laufer, Laufer teaches the channel surface faces away from the incidence surface (see Fig. 7); and the method further comprises using the temperature estimated in b) as an input signal to regulate a parameter that characterizes the optical element (thermal model includes model of optical element 111.3, see Fig, 3 and [0042]).
Allowable Subject Matter
Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Melzer [US 2006/0222044] teaches in paragraph [0023] that the relationship between the heating of the surface of a measurement object or an optical component is the general equation for heat conduction which describes the change in the temperature T over time, but fails to teach the equations recited in claims 28-31.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882